RESOLUCIÓN
Al amparo del poder inherente de este Tribunal para regular la admisión y el ejercicio de la práctica de la abo-gacía y la notaría, y conforme con lo dispuesto en la Regla 15.4 del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría de 1 de junio de 1998 (4 L.P.R.A. Ap. XVII-B), se enmienda la Regla 5(5.7.1) del citado reglamento, para que exprese lo siguiente:
(5.7.1) La solicitud de admisión al examen de reválida de Derecho General deberá ir acompañada de sellos de Rentas Internas por la cantidad de doscientos cincuenta dólares ($250) y la solicitud al examen de reválida de Derecho Notarial llevará sellos de rentas internas por la cantidad de dos-cientos dólares ($200).
Esta enmienda entrará en vigor inmediatamente.

Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Rebollo Ló-pez y Fuster Berlingeri no intervinieron.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo